[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-16484                  OCTOBER 2, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                 D. C. Docket No. 02-00455-CR-RBP-JEO

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                  versus

JAHMAL AHMAD WHATLEY,
a.k.a. Jahmal A. Whatley,
a.k.a. Jahmal Watley, et al.,

                                                       Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (October 2, 2006)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Jahmal Ahmad Whatley appeals his sentence of 14-months’ imprisonment

for violation of supervised release. The district court revoked Whatley’s

supervised release after determining he violated the terms of the release by

assaulting his girlfriend with a gun. Whatley raises two arguments on appeal.

First, Whatley asserts the district court erred in light of Crawford v. Washington,

124 S. Ct. 1354 (2004), by admitting into evidence a recording of a 911 call in

which his girlfriend reported the assault. Second, he contends the district court

abused its discretion in finding he violated the terms of his supervised release.

After considering both arguments, we affirm Whatley’s sentence.

                                          I.

      We need not reach the issue of whether the district court committed

Crawford error by admitting the 911 tape. In this case, there was no Sixth

Amendment violation because the declarant, the girlfriend, was made available for

Whatley’s cross-examination at the revocation hearing.

                                          II.

      The district court did not abuse its discretion in finding Whatley violated the

terms of his supervised release. Evidence was presented at the revocation hearing

that Whatley beat his girlfriend about her head and mouth with a gun, and that she

was bleeding and had several head wounds. Though the girlfriend later recanted



                                           2
her story, state charges related to the matter were dismissed, and Whatley

maintained the accusation was false, Whatley’s probation officer, Ernest Kenty,

testified it is common for domestic violence victims to recant their testimony, and

the district court was entitled to weigh this evidence. In fact, immediately after the

911 tape was played, Whatley, through his attorney, admitted “that the evidence is

such that he would be revoked.” The evidence presented constituted a sufficient

basis for the district court to determine by a preponderance of the evidence that

Whatley violated the terms of his supervised release by possessing a gun and

committing a crime.

      AFFIRMED.




                                           3